COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-10-00410-CR


RAY GUERRA                                                           APPELLANT

                                       V.

THE STATE OF TEXAS                                                         STATE


                                    ----------

          FROM THE 30TH DISTRICT COURT OF WICHITA COUNTY

                                    ----------

                        MEMORANDUM OPINION1
                                    ----------

      Appellant Ray Guerra attempts to appeal his conviction for possession of a

controlled substance, imposed following a bench trial on July 30, 2010. Under

Texas Rule of Appellate Procedure 26.2(a), a notice of appeal was due on

August 30, 2010. Tex. R. App. P. 26.2(a). Appellant, however, filed his notice of

appeal on September 28, 2010.       In addition, the trial court’s certification of



      1
       See Tex. R. App. P. 47.4.
defendant’s right to appeal states that Appellant has waived his right to appeal.

See Tex. R. App. P. 25.2(a)(2).

      On September 29, 2010, we sent Appellant’s attorney a letter advising that

we were concerned that we lacked jurisdiction over this appeal, and further

advising that unless Appellant or any party desiring to continue the appeal filed a

response showing grounds for continuing the appeal by October 11, 2010, we

would dismiss the appeal for want of jurisdiction. To date, we have received no

response.

      A notice of appeal that complies with the requirements of rule 26 is

essential to vest this court with jurisdiction. Slaton v. State, 981 S.W.2d 208, 210

(Tex. Crim. App. 1998). The court of criminal appeals has expressly held that,

without a timely filed notice of appeal or motion for extension of time, we cannot

exercise jurisdiction over an appeal. See Olivo v. State, 918 S.W.2d 519, 522

(Tex. Crim. App. 1996); see also Slaton, 981 S.W.2d at 210.

      Because the notice of appeal in this case was untimely, we have no

jurisdiction over this appeal. Accordingly, we dismiss the appeal for want of

jurisdiction. See Tex. R. App. P. 42.3(a), 43.2(f).


                                                      PER CURIAM

PANEL: GABRIEL, J.; LIVINGSTON, C.J.; and DAUPHINOT, J.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: December 16, 2010


                                         2